FILED
                             NOT FOR PUBLICATION                            JUL 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NICOLAE ENACHE,                                  No. 08-70988

               Petitioner,                       Agency No. A075-006-703

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Nicolae Enache, a native and citizen of Romania, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) deportation order. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a continuance, and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo claims of due process violations in immigration proceedings. Sandoval-

Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam). We deny the

petition for review.

      The IJ did not abuse his discretion in denying a continuance because Enache

did not demonstrate good cause. See 8 C.F.R. § 1003.29 (an IJ may grant a motion

for continuance for good cause shown). It follows that Enache cannot establish the

IJ violated his due process rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error for a due process violation).

      The BIA correctly determined that Enache failed to demonstrate prejudice,

so his claim of ineffective assistance of counsel fails. See Rojas-Garcia v.

Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (to prevail on an ineffective assistance

of counsel claim, a petitioner must demonstrate prejudice).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-70988